Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 8/8/2022.
Claims 2-3, 5-12 and 14-16 are presented for examination.
				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 5-12 and 14-16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 2-3, 5-12 and 14-16 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 2-3, 5-12 and 14-16 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
	2A-prong 1: Claims 2 and 8 are directed to non-statutory subject matter.  Claims 2 and 8 are directed to accessing a media item in slices by receiving a request to access the media item; determining an address of the media item; determining an identification number and price of the slice of the media item; combining the address of the media item with the identification number of the slice of media item; transmitting the price of the media item; receiving a selection of the slice of media item and activating and transmitting an accessible code upon receiving a payment from the client. 

. These recited limitations are concepts related to sales activities and behaviors and fall under “Certain Methods of Organizing Human activity”.  Accordingly the claim recite an abstract idea.
	2A-prong 2: The claims recite the additional limitations of a controller and client device for accessing media items in slices.  The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (The Specification describes both of these elements as generic components. For example, the Specification states that a media access controller includes, “a media access map,” “a processor,” “a combiner,” “a valuator,” and “an access interface.” Spec. 2:19-3:11, 18:13—21:5. Each of these components are, in turn, described as generic computer devices. Spec. 21:11—24:16 (stating “controller 410 is a programmable processor,” “the user interface 450 includes a keyboard, a mouse, audio speakers, and a display,” “computer system 400 includes additional hardware and software typical of computer systems”). The Specification also discusses the use of generic memory for storing media items). These generic limitation are no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       
	2B:   As discussed with respect to Step 2A prong 2, the claims recite accesing media items in slices and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
	Dependent claims 3, 5-7 and 9-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, non-transitory medium claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 2.There are no additional element that  integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
          Dependent claims 12-16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5-12 and 14-16  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteverde (2009/0112749)  in view of Fomenko e al. (2011/0071841) further in view of Hulst (2006/0118619).
	As per claims 2, 7-8, 11 and 16 Monteverde (‘749) discloses a method of accessing media data in bites, the method comprising:
	receiving at a media access controller a request from a client to access a piece of media item within a media item,(paragraph 42); wherein the slice of the media item is
generated by dividing the media item into time chunks and selecting at least on of the time chunks for the slice (i.e.  media segment is a portion of a larger piece of content” and selecting the media segment’s time is based on the showing date, time of the media segments (paragraph 43);  and determining an address of the media item, wherein the address indicates a location where the media item is stored;(Figure 1, paragraph 42,) valuating the piece of media item requested by the client, and sending a valuated price to the client; (paragraph 43); using a media access map will have been obvious in Monteverde, in order to better, and easier correlate the media items to their respective addresses;  determining a price of the selected slice of the media item (i.e. licensee fees for using the media segment/slice on paragraph 0043, is the determined price/fee for the slice/segment of the media).
	Monteverde doesn’t specifically teach, which Fomenko teaches presenting an overview of the sides in the media item to the client device to enable selection of a slice from the slices, wherein the overview is presented as a series of thumbnails of the slices and receiving the selection of the slice from the client device.  Fomenko on paragraph 84 discloses “allow a user to identify items of digital content unambiguously, and would typically provide additional resources to assist the user in making a selection (such as a search engine able to return hyperlinks for selection of content directly or indirectly, indexes, reviews or links to third party reviews, recommendation lists, or advertising). The central authority will list as available for selection items of content that are present in the content and client database” and determining an identification number of the piece of media item, the media item requested by the client; updating the address by combining the address with the identification number of the piece of the media item requested by the client (paragraph 99). It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde ’s method with Fomenko’s teaching in order to uniquely identify media content.
	Monteverde doesn’t specifically disclose “generating a bite address of the slice of the media items by combining the address of the media item with the identification number of the selected slice of the media item”  Fomenko (‘841) discloses determining an identification number of the piece of media item, the media item requested by the client; updating the address by combining the address with the identification number of the piece of the media item requested by the client (paragraph 99). It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde (‘749) ’s method with Fomenko (‘841)’ s teaching in order to uniquely identify media content.
	Monteverde  does not specifically disclose “activating and transmitting an accessible code to the client device upon receiving payment of the price from the client device“. Hulst teaches on Figure 11A for making payment and receive value access code for the paid content. It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde method with Hulst et al. teaching in order to uniquely access media content.
	With respect to the newly amended feature of enabling the client device to access the selected….media item using the accessible code at the client device. Hulst teaches on Figure 11A, step S18 valued data accessible by an access code written onto card and output/available to the user.        

	As per claims 3, 12 Monteverde (‘749) does not specifically disclose “wherein combining the address with the identification number comprises appending the identification number to the end of the address”. Fomenko (‘841) discloses wherein combining the address with the identification number comprises appending the identification number to the end of the address (paragraph 99). It would be obvious to one having ordinary skill in the art at the time of the invention to combine Monteverde (‘749) ’s method with Fomenko (‘841)’ s teaching in order to uniquely identify media content.

	With respect to claims 5, 9 and 14, Hulst (‘619) teaches accessing and playing the media item by clicking on the accessible code (step S17 card access code stored on the card for user to use and click on the paid content). It would have been obvious to combine the teachings of Monteverde (‘749) with Fomenko (‘841) with the teachings of Hulst (‘619) in order to have easier access to the content.

	Claims 6, 10 and 15, further recites the option to purchase other media while the client device is playing other media item.  Official Notice is taken that it is old and well known to allow a viewer to view content and make purchases while the content is playing.  For example, Merchant’s websites and like allows viewing content on one window and allowing the user to also make purchases, in order for allowing for easier purchases.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:

	WO 03/103293 A1 invention relates to a client terminal, such as a set top box, for storing an initial program segment and appending a remaining program segment to provide a video program on demand to a client.

	Article by Jain Wang, “2010 IEEE 2nd Symposium on Web Society (Page(s): 83-86) teaches Video-on-Demand (VoD) is popular on the Internet for offering time-unconstrained viewing experience. In order to reduce their operational costs, VoD service providers call for assistance of the participating peers via employing peer-to-peer technologies. However, perfect viewing experiences perceived on the home DVD players are still hardly (or impractical) implemented on the Internet because of Internet features, provider costs, media characteristics, and viewer behaviors. In this paper, we are motivated to take viewer behaviors into account. Specifically, information of media chunks being available in neighborhood is compactly represented on the interface of viewers' clients. The viewers in turn may bias their future VCR operations towards the currently available chunks for achieving a seldom interrupted media playback. As a side effect, VoD providers are more likely to reduce their operational costs for serving asynchronously arriving viewers.

Response to Arguments
The 101 rejections have been maintained. The claims pertain to consuming electronic media in bites. Claim 2 recites transmitting the price of the selected slice of the media item as to the client device; receiving acceptance of the price of the selected slice from the media device and activating and transmitting an accessible code of the bite address to the client device upon payment.  This is a business or commercial practice that is not meaningfully different from business and commercial practices that courts have determined are abstract ideas. See, e.g., In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (billing insurance companies and organizing patient  health information); AudatexN. Am., Inc. v. MitchellInt7, Inc., 703 F. App’x 986, 989 (Fed. Cir. 2017) (providing an automobile insurance claim valuation through the collection and use of vehicle information); Accenture, 728 F.3d at 1344 (generating tasks to be performed in an insurance organization based on rules to be completed upon the occurrence of an event); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (managing a stable value protected life insurance policy by performing calculations and manipulating the results).
	Accordingly, claim 2 recites a certain method of organizing human activity identified in the Revised Guidance (i.e., a commercial interaction), and thus, an abstract idea.
	The claims recite, additional elements without sufficient detail or specific implementation structure such that it limits the abstract idea to a specific technical solution, such as a technical improvement to the recited generic processing device, memory, and/or network components. Moreover, these limitations simply recite insignificant extra-solution activity to abstract idea. See MPEP § 2106.05(g); Affinity Labs of Texas, LLCV. DirecTV, LLC, 838 F.3d 1253, 1264 (Fed. Cir. 2016).
	Claim 2 also recites the additional elements of “a media access controller” and “a location where the media item is stored.” Considering claim 2 as a whole, these additional elements do not apply or use the abstract idea in a meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant post solution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diamond v. Diehr, 450 U.S. 175, 191-92 (1981)).
The Specification describes both of these elements as generic components. For example, the Specification states that a media access controller includes, “a media access map,” “a processor,” “a combiner,” “a valuator,” and “an access interface.” Spec. 2:19-3:11, 18:13—21:5. Each of these components are, in turn, described as generic computer devices. Spec. 21:11—24:16 (stating “controller 410 is a programmable processor,” “the user interface 450 includes a keyboard, a mouse, audio speakers, and a display,” “computer system 400 includes additional hardware and software typical of computer systems”). The Specification also discusses the use of generic memory for storing media items. Id. at 22:1—9.
Contrary to Applicant’s arguments pertaining to step 2B, As discussed above, with respect to the step 2A prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept in Step 2B. The claims are ineligible.  
Applicant argues that Hulst does not teach “ enabling the client device to access the selected….media item using the accessible code at the client device”. The Examiner disagrees with Applicant because Hulst teaches on Figure 11A, step S18 valued data accessible by an access code written onto card and output/available to the user. So therefore contrary to Applicant’s arguments, Hulst teaches enabling the user access to the selected media item/valued data using the accessible code/access code written onto the card.
Applicant argues that Mont/Montverde doesn’t disclose “transmitting the time chunks included in the selected slice to the client device at different times to spread the load over time”. The Examiner disagrees with Applicant because Mont/Montverde teaches on paragraph 43, media segment is a portion of a larger piece of content” and selecting the media segment’s time is based on the showing date, time of the media segments. So therefore contrary to Applicant’s arguments, Mont/Montverde teaches  “transmitting the time chunks included in the selected slice to the client device at different times to spread the load over time”.                
    
Point of contact
			

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688